Pratt, J.,
(concurring.) It is not disputed that petitioner would have a claim to a share in the estate of the intestate were it not for the settlement and compromise of his alleged claim with the former administrator and the other parties interested in the estate. But it is alleged that a compromise was made 18 years ago, by which the petitioner’s claim was extinguished, and the whole estate long since paid out to other parties. The referee reports that the claim is thus a disputed one, which the surrogate cannot order to be paid. In this opinion we concur. It follows that the order appealed from should be reversed, with costs.